Citation Nr: 1823617	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a disability rating in excess of 10 percent for chronic bronchitis.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

6.  Entitlement to an effective date prior to May 31, 2011, for the assignment of a 30 percent evaluation for pericarditis.

7.  Whether there was clear and unmistakable error (CUE) in the November 15, 2004 rating decision that denied entitlement to a compensable evaluation for pericarditis.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1987 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and January 2013, November 2014, and June 2015 rating decisions of the VA RO in St. Paul, Minnesota.  The case is currently under the jurisdiction of the St. Paul RO.

The Veteran requested a hearing before the Board on his May 2014 and July 2015 VA Form 9s.  However, in a subsequent communication received in April 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

The issues certified to the Board included entitlement to an earlier effective date for the assignment of a 30 percent evaluation for pericarditis.  The VA Form 8 and listed issues on the March 2014 statement of the case (SOC) did not specify a separate claim for revision of an August 2004 rating decision continuing a noncompensable evaluation for pericarditis based on CUE; however, the Board finds that this was adjudicated by the RO in a January 2013 rating decision and the March 2014 SOC.  The SOC discussed the elements of a CUE claim and why the Veteran's claim failed on that basis, as well as why it failed under the regulations applying to earlier effective date claims.  Although the RO appears to have included CUE as a different theory of entitlement to an earlier effective date, rather than listing it as a separate issue, the Board will address the CUE claim as a separate issue for the purpose of clarity.  The issue has been recharacterized above.

The Board notes that the Veteran filed a notice of disagreement (NOD) for the issue of an increased rating for bronchitis and obstructive sleep apnea (OSA) in July 2015.  The RO issued an SOC on March 2016, but the Veteran specifically indicated on his March 2016 VA Form 9 that he was not perfecting the appeal of the bronchitis/OSA claim.  Rather he indicated that he was withdrawing that appeal and filing a new claim for an increased rating for bronchitis.  As such, the prior appeal is not before the Board.  The Veteran's new claim for an increased rating for bronchitis was adjudicated by the RO in a May 2016 rating decision.  In May 2016, he submitted an NOD with the May 2016 rating decision that continued a 10 percent evaluation for his service-connected chronic bronchitis.  Despite this NOD, no SOC has been issued for this issue, nor is there any other evidence of appeal action being taken on this issue.  As such, it must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran's claim for service connection for hypertension was originally denied in an October 1992 rating decision.  The RO determined he did not have a current diagnosis of hypertension.  The Veteran did not file a notice of disagreement or submit new evidence within one year of the October 1992 rating decision.  He sought to reopen the hypertension claim in August 2004 and December 2005.  The RO declined to reopen the claim in November 2004 and April 2006 rating decisions, finding there was no new and material evidence showing a current diagnosis of hypertension or an in-service event.  The Veteran did not file a notice of disagreement or submit new evidence within one year of these rating decisions either.  The November 2004 and April 2006 rating decisions became final.  The April 2006 rating decision is the last prior denial of this claim. 

Since the April 2006 final decision, the Board finds that the Veteran has submitted new and material evidence for the hypertension claim.  Specifically, he submitted a May 2014 private opinion diagnosing him with hypertension and linking it to his now service-connected OSA.  As this new evidence tends to show a current diagnosis and possible medical nexus, the Board will reopen this claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issues of entitlement to service connection for pulmonary hypertension, secondary to service-connected bronchitis, and whether there was CUE in the October 1992 rating decision that assigned an initial noncompensable evaluation have been raised by the record in May 2016 and March 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of increased ratings for the left knee and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in April 2006, the RO declined to reopen a previously denied claim for service connection for hypertension on the basis that there was no new and material evidence showing an in-service event or linking the Veteran's hypertension to service; the Veteran did not file a notice of disagreement or submit new evidence within one year of this denial.
 
2.  Evidence submitted subsequent to the April 2006 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  The Veteran's hypertension is likely the result of his service-connected OSA.

4.  The Veteran's ED is likely the result of his now service-connected hypertension.

5.  The Veteran's tinnitus is likely the result of his active duty service.

6.  The Veteran's claim for an increased rating for pericarditis was received on June 29, 2011; it is not factually ascertainable that an increase in this disability occurred between June 29, 2010 and May 30, 2011.

7.  The November 15, 2004 rating decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision declining to reopen the previously denied claim for service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been submitted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection are met for hypertension.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection are met for ED.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for service connection are met for tinnitus.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for an effective date prior to May 31, 2011, for the assignment of a 30 percent evaluation for pericarditis have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

7.  CUE is not shown in the November 15, 2004 rating decision.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the hypertension, ED, and tinnitus claims, these claims are granted herein and any error as to the duties to notify and assist is moot.

With regard to the earlier effective date claim, the Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent adequate notice letters to the Veteran in August 2011 and July 2012.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding and relevant records.  

As a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  In pertinent part, any current clinical examination would show his present level of disability, not whether it was factually ascertainable that a 30 percent evaluation for pericarditis was warranted prior to the currently assigned effective date.

With regard to the CUE claim, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C. § 5100 (2012), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the Veteran's CUE claim is not subject to the provisions of the VCAA.  The Board notes that the Veteran has been accorded sufficient opportunity to present his contentions.  There is no indication that he has further argument to present.

II. Merits of the Claims

A.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to present disabilities, May 2014 letters from the Veteran's private PA-C noted his diagnoses of hypertension and ED.  An April 2016 letter from his private audiologist noted a diagnosis of tinnitus.  These diagnoses are all substantiated in August 2014 and May 2015 VA examination reports.  The first elements of Shedden/Caluza and Wallin are met for all three service connection claims.

With regard to an in-service event, the Veteran's service treatment records are negative for any complaints of elevated blood pressure or ED.  However, he does not claim that these conditions began in service.  Rather, he claims that his hypertension is secondary to his service-connected OSA and that his ED is secondary to his hypertension.  As OSA is already service-connected and service connection for hypertension is granted herein, the second element of Wallin is met for the hypertension and ED claims.  

The Veteran's service treatment records are also negative for any complaints of hearing-related symptoms or ringing in the ears.  However, his DD-214 shows two rifle Expert Badges and a military occupational specialty of aircraft maintenance administration clerk.  This shows exposure to loud noises from weapons and possible exposure to loud noises from aircraft.  Acoustic trauma can be conceded and the second element of Shedden/Caluza is met for the tinnitus claim.

The remaining question is whether there is a medical nexus between the Veteran's (1) service-connected OSA and currently diagnosed hypertension, (2) hypertension and currently diagnosed ED, and (3) in-service noise exposure and currently diagnosed tinnitus.  

With regard to hypertension, the Veteran submitted a May 2014 private medical opinion.  The Veteran's private PA-C concluded that the Veteran's hypertension was secondary to his service-connected OSA.  This was further supported by an August 2014 VA opinion which linked the Veteran's hypertension to his OSA, noting that OSA is well known to have hypertension as a complication and that the Veteran's hypertension started after his OSA.  A November 2014 VA addendum opinion contradicted these positive opinions but failed to provide an adequate rationale.  This limits the probative value of the negative opinion.

In light of the private positive and VA opinions and the limited probative value of the negative evidence, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current hypertension is related to his service-connected OSA.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for hypertension is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to ED, the Veteran submitted a private positive nexus opinion from his treating PA-C that linked his ED to his hypertension medications.  The opinion is substantiated by private treatment records showing the onset of ED symptoms with the introduction of hypertension medications.  Additionally, an August 2014 VA opinion linked the Veteran's ED to his hypertension, noting that some hypertension medications are known to have ED as a complication or side effect.  There is no negative opinion of record to contradict these positive opinions.  

In light of the positive private and VA opinions and the lack of negative evidence, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current ED is related to his now service-connected hypertension.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for ED is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.

With regard to tinnitus, the Veteran has provided an April 2016 positive nexus opinion from his private audiologist.  The private audiologist reviewed the Veteran's military noise exposure and concluded that the Veteran's currently diagnosed tinnitus is due to his military noise exposure.  He explained that the Veteran was exposed to high intensity noise from jet engines and weapons while in service and that this led to his tinnitus.  The only other medical evidence to address the etiology of the Veteran's tinnitus is a May 2015 VA examination.  The VA examiner was unable to provide an opinion on the etiology of the Veteran's tinnitus without resorting to mere speculation, but did note that tinnitus could exist without hearing loss and could result from acoustic trauma.  Although this does not provide a positive nexus, it supports the private opinion.

In light of the private positive opinion and the lack of negative evidence, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current tinnitus is related to his in-service acoustic trauma.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for tinnitus is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.


B.  Effective Date

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C. § 5110(b)(2) (2012).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017). 
	
Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. Prior to March 24, 2015, VA recognized formal and informal claims. The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155 (2016). The amended regulations, however, apply only to claims filed on or after March 24, 2015. Because this claim was initiated prior to that date, the former regulations apply. An informal claim is any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014). In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2014). The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b) (2014).

A review of the record reveals that the RO chose an effective date of May 31, 2011, for the assignment of an increased evaluation of 30 percent for the Veteran's pericarditis.  This was the first date in the one-year period prior to his June 29, 2011 claim that a factually ascertainable increase in disability was shown.  For the Veteran to receive an earlier effective date for this increased rating, the evidence must demonstrate either (1) an informal claim was filed during the period of June 29, 2010 to June 28, 2011, or (2) a factually ascertainable increase in disability occurred during the period of June 29, 2010 to May 31, 2011.

No communication relating to pericarditis was submitted by the Veteran or on his behalf during the one-year period prior to his June 2011 formal increased rating claim.  The last communication received from the Veteran prior to his June 2011 increased rating claim was a February 2011 claim for service connection for allergic rhinitis.  This claim form did not reference pericarditis or the heart.  The last communication received from the Veteran relating to pericarditis was an August 2004 increased rating claim  This is clearly outside of the one-year period.  As there were no relevant communications received from the Veteran in the one-year period prior to his June 2011 claim, there is nothing that may be construed as an informal increased rating claim for pericarditis.

Additionally, the medical evidence is negative for any factually ascertainable increase in disability of the Veteran's pericarditis prior to his currently assigned May 31, 2011 effective date and within the one-year period prior to his June 2011 formal claim.  Notably, there were no VA treatment records relating to pericarditis for this period.  The Veteran himself does not argue such.  Rather, he claims that the left ventricular hypertrophy upon which his increased rating was based on has been present since 1990 and was not an increase that occurred during the one-year period prior to his June 2011 claim.  The Board notes that this argument supports a later effective date of June 29, 2011, rather than his currently assigned May 31, 2011, as the increase in disability did not occur during the one-year period prior to filing a claim.  However, the Board will not disturb the RO's decision.  The Veteran further admitted that he had no other evidence of hypertrophy or an increase in his pericarditis between June 29, 2010 and May 30, 2011.  See DRO Informal Conference Report, March 2014.  Rather, the first evidence he has pointed to showing his left ventricular hypertrophy is the May 2011 EKG.  There is simply no evidence showing a factually ascertainable increase in disability for pericarditis prior to the current effective date of May 31, 2011.

As there are no documents or treatment records submitted that could be construed as an informal claim prior to June 29, 2011, and no competent evidence demonstrating that an increase in disability was factually ascertainable between June 29, 2010 and May 30, 2011, the effective date of the assignment of a 30 percent evaluation for pericarditis cannot be earlier than the first showing of a factually ascertainable increase in disability which is May 31, 2011.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

Accordingly, the Board finds that the claim of entitlement to an effective date prior to May 31, 2011, for the award of a 30 percent evaluation for pericarditis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C.  CUE

The Veteran asserts that there was CUE in the November 2004 rating decision denying entitlement to a compensable evaluation for pericarditis.  Essentially, he has argued that (1) his October 2004 VA examination was not adequate, and (2) the medical evidence shows he has had left ventricular hypertrophy since 1990.

Review of the record reflects that the Veteran did not appeal the November 2004 rating decision.  Accordingly, it became final.  38 C.F.R. § 3.104 (2017).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  See Russell, 3 Vet. App. at 313.

The Board has reviewed the claims file and notes the Veteran's contentions.  However, as noted above, in order for CUE to granted, an error must have occurred which is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The Board does not find that such an error occurred.  

The Veteran's first argument that the October 2004 VA examination was inadequate because it did not comply with 38 C.F.R. § 4.100, requiring a determination of whether cardiac hypertrophy is present and METs testing, fails to rise to the level of CUE as these requirements were not part of the regulations at the time of the 2004 denial.  38 C.F.R. § 4.100 was not effective until October 2006, two years after the rating decision in question.  There was no requirement at the time of the November 2004 rating decision that it be determined whether cardiac hypertrophy was present or that METs testing was performed.  Further, even if the Board were to assume that the October 2004 VA examination was inadequate in some regard, an inadequate examination fails to rise to the level of CUE as it is not an undebatable error that would have manifestly changed the outcome at the time of the rating decision.  Even if the RO had found the October 2004 VA examination inadequate for lack of sufficient tests, this would only have resulted in the obtaining of a new VA examination with the appropriate testing, not a grant of service connection.  There is no evidence to establish that a new VA examination with additional testing would have manifestly changed the outcome of the Veteran's claim, as there is no evidence showing an undebatable finding of left ventricular hypertrophy at that time.  The Veteran's first argument, that the VA examination was not adequate, is not an error that rises to the level of CUE.

The Veteran's second argument that the medical evidence clearly and unmistakably established that he had left ventricular hypertrophy at the time of the November 2004 rating decision also fails to rise to the level of CUE.  The Veteran relies on two pieces of medical evidence to support this argument.  The first piece of evidence is April 1990 hospitalization records that he obtained from the National Personnel Records Center (NPRC) in March 2016.  A single EKG from these records shows mild to moderate left ventricular hypertrophy in April 1990.  However, there is no indication that this ventricular hypertrophy remained at the time of the November 2004 VA examination.  As these records were from nearly 15 years prior to the period of time being considered in the November 2004 rating decision, they are not undebatable evidence of cardiac hypertrophy at the time of the RO's adjudication.  Similarly, another April 1990 EKG showing possible left atrial enlargement does not provide undebatable evidence of cardiac hypertrophy during the period considered by the November 2004 rating decision.  There is nothing in the record to clearly establish that the hypertrophy existed in 2004.  In fact, subsequent service treatment records note that the Veteran's pericarditis completely resolved and there were no cardiac findings on his separation examination.  This at least raises the possibility that his in-service cardiac hypertrophy was temporary and not necessarily present at the time of the November 2004 rating decision.  While the newly obtained hospital records may have caused the RO to obtain a medical opinion on whether the Veteran had cardiac hypertrophy, there is no evidence to establish that a new VA examination would have manifestly changed the outcome of the Veteran's claim.  The Veteran's second argument, that his service treatment records show left ventricular hypertrophy is not sufficient to find CUE in the November 2004 rating decision.  

It is clear from the November 2004 rating decision that the RO denied a compensable evaluation for pericarditis because it determined based on the evidence of record, including the VA examination with no contradictory evidence from other sources, that the Veteran did not have symptoms that met the criteria for a compensable evaluation.  There is no evidence showing that this was based on other than the correct facts at the time of the decision.  Further, the law and regulations at that time did not require that the presence or absence of cardiac hypertrophy be determined or METS testing be performed in conjunction with a cardiac examination.  The Board finds there is simply no evidence of record indicating that the relevant facts or appropriate regulations were not considered in rendering this decision.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  

Thus, there is no indication that the RO's November 2004 denial of the Veteran's claim for a compensable evaluation for pericarditis was "undebatably incorrect" so as to warrant a finding of CUE.  See Russell, 3 Vet. App. at 313.  

Although the Veteran may disagree with the RO's findings in the November 2004 rating decision, the Court has determined that an assertion that the RO improperly weighed or evaluated evidence can never rise to the level of CUE.  See Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that, the record does not establish that, but for an error in the November 2004 rating decision, a compensable evaluation would have been granted for pericarditis.  As such, the criteria for a finding of CUE in the November 2004 rating decision have not been met.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has been received, the application to reopen is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for ED is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an effective date prior to May 31, 2011, for the assignment of a 30 percent evaluation for pericarditis is denied. 

The claim of CUE in the November 15, 2004 rating decision that denied entitlement to a 30 percent evaluation for pericarditis is denied.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

With regard to the chronic bronchitis claim, there is no evidence in the claims file to indicate that the AOJ issued an SOC or took any action in response to the Veteran's May 2016 NOD with the May 2016 rating decision.  Therefore, the issue of entitlement to an evaluation in excess of 10 percent for chronic bronchitis must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the left knee claim, the most recent VA examination notes that the Veteran reported flare ups of left knee symptoms that affected his ability to walk.  Although the examiner noted these complaints, he indicated that the examination was not performed during a flare up and failed to provide any estimate of the Veteran's functional loss during flare ups based on information in the medical records and elicited from the Veteran.  Rather, he simply stated that he could not quantify the functional loss during a flare up because the Veteran was not experiencing a flare up during the examination.  Such a statement is not sufficient.  As such, the claim must be remanded for a new VA examination that adequately addresses the Veteran's reported flare ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case regarding his May 2016 appeal of the denial of an evaluation in excess of 10 percent for bronchitis.  He should be advised of the time period in which to perfect an appeal.  If he perfects an appeal, this claim should be returned to the Board for further appellate consideration.

2.  The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected left knee disability.  The examiner must review the entire claims file and the examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected left knee disability.  All appropriate testing, including range of motion, should be performed.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After she has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


